DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the impeller with no distal bearing as claimed in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 15 recites the following limitation: “a distal end of the drive shaft is not retained by a distal bearing assembly”. While the “a distal bearing assembly” structure is recited, read in light of the disclosure as a whole, it is understood that no distal bearing is present.
Further, bearings may take many forms and many elements which perform other functions may also act as a bearing to some degree.  For example, the electromagnetic coils which form the stator of an electric motor may interact with the permanent magnets of a rotor to not only drive the magnets, but also provide a stabilizing or centering force.  Because the specification provides no description of a distal bearing besides disclosing it may be the same type of bearing as the proximal bearing (para. 51), the term is interpreted as meaning “an additional structure specifically provided to act as a bearing”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 8,734,508. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
Regarding the broadening aspect of the application claim(s), the following comparison between the patent claim(s) and the application claim(s) highlights (see underlined features in the patent claim(s)) what elements have been excluded in the presentation of the application claim(s).

For claim 1:
Patent Claim 
Application Claim
1. A percutaneous pumping system for providing hemodynamic support to a patient, the percutaneous pumping system comprising: a pumping sleeve having a length, a distal end, and a proximal end, the pumping sleeve defining a lumen extending along the length of the pumping sleeve from the proximal end to the distal end, the pumping sleeve configured and arranged for insertion into patient vasculature; at least one rotatable magnet disposed in the pumping sleeve, wherein the at least one first magnet is configured and arranged to be driven to rotate by a magnetic field generated external to the pumping sleeve; at least one impeller coupled to the at least one magnet, wherein rotation of the at least one magnet causes a corresponding rotation of the at least one impeller; a stator spaced apart from the pumping sleeve; and an anchoring arrangement coupled to the pumping sleeve, the anchoring arrangement configured and arranged to anchor the pumping sleeve at a target pumping location when the pumping sleeve is inserted into patient vasculature.

2. The percutaneous pumping system of claim 1, wherein the stator comprises at least two magnetic field windings configured and arranged to provide the magnetic field.
1. A magnetic drive system of a blood pump, the magnetic drive system comprising: a drive shaft coupled to an impeller and configured to rotate with the impeller; a driven magnet assembly coupled to at least one of the drive shaft and the impeller; and a driving coil assembly electrically coupled to a power source, surrounding the driven magnet assembly, and configured to drive the driven magnet assembly.


Thus it is apparent, for the broadening aspect, that patent claim 2 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 1 is anticipated by patent claim 2, with respect to the broadening aspect, then application claim 1 is obvious over patent claim 2 with respect to the broadening aspect.
For dependent claim(s) 3, 4, 6, and 8, the recited limitation(s) are contained in patent claim(s) 2 as well.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,211,546 to Isaacson.
Regarding independent claim 1, Isaacson teaches a magnetic drive system of a blood pump (abstract), the magnetic drive system (Fig. 3A) comprising: a drive shaft (133) coupled to an impeller (150) and configured to rotate with the impeller (col. 12, ll. 3-5); a driven magnet assembly (140) coupled to at least one of the drive shaft and the impeller (col. 12, ll. 62-68); and a driving coil assembly (111) electrically coupled to a power source, surrounding the driven magnet assembly, and configured to drive the driven magnet assembly (col. 12, ll. 52-61).
Regarding independent claim 6, Isaacson teaches a blood pump (abstract), comprising: a pump housing (111); an impeller (150) disposed within the pump housing (Fig. 3A); a drive shaft (133) disposed within the pump housing (Fig. 3A), coupled to the impeller and configured to rotate with the impeller (col. 12, ll. 3-5);; a driven magnet assembly (140) coupled to at least one of the drive shaft and the impeller (col. 12, ll. 62-68) disposed within the pump housing (Fig. 3A); and a driving coil assembly (111) disposed within the pump housing (Fig. 3A), electrically coupled to a power source (col. 12, ll. 52-61)., surrounding the driven magnet assembly (Fig. 3A), and configured to drive the driven magnet assembly (col. 12, ll. 52-61).
Regarding dependent claims 2-10 and 15, Isaacson teaches the magnetic drive system of claim 1 and the blood pump of claim 6 (see above):
wherein the driven magnet assembly is coupled to the drive shaft proximal the impeller (col. 12, ll. 62-68) (claim 2, 7),
the driving coil assembly comprising a coil housing (119a, 119b) and a plurality of coil windings (113, 114) disposed within the coil housing (Fig. 3A) (claim 3),
wherein the coil housing is disposed within a pump housing (111) and surrounds the driven magnet assembly (Fig. 3A) (claim 4),
wherein the driven magnet assembly comprises a permanent magnet (col. 12, ll. 62-68) disposed within a magnet cover (141) (claim 5, 9),
the driving coil assembly comprising a coil housing (119a, 119b) and a plurality of coil windings (113, 114) disposed within the coil housing (Fig. 3A), wherein the coil housing is disposed within the pump housing and surrounds the driven magnet assembly (Fig. 3A) (claim 8),
further comprising a proximal bearing assembly (122/123), wherein a proximal end of the drive shaft is rotatably retained by the proximal bearing assembly (col. 11, ll. 40-58) (claim 10),
wherein a distal end of the drive shaft is not retained by a distal bearing assembly (Fig. 3A) (claim 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,211,546 to Isaacson in view of US 2018/0050142 to Siess et al.
Regarding claim 11, Isaacson teaches the blood pump of claim 10 (see above), but fails to teach that the proximal bearing assembly comprises: a first bearing portion comprising a distal-facing bearing surface having a depression defined therein; and a second bearing portion comprising a proximal-facing bearing surface, wherein the first and second bearing portions are configured to be coupled together to create a chamber configured to retain the proximal end of the drive shaft.
Siess teaches a blood pump (abstract), wherein a proximal bearing assembly (10) comprises: a first bearing portion comprising a distal-facing bearing surface (at the left of cavity 13 in Fig. 1) having a depression defined therein (cavity 13); and a second bearing portion comprising a proximal-facing bearing surface (the right side of cavity 13 as shown in Fig. 1), wherein the first and second bearing portions are configured to be coupled together to create a chamber (13) configured to retain the proximal end of the drive shaft (12, Fig. 1).
Isaacson teaches a proximal bearing assembly in the form of bearing elements 122 and 123, which may take the shape of a ball and socket type joint (col. 11, ll. 40-58). Siess also teaches a rotor bearing assembly which is of a ball and socket type joint (10). Siess further teaches that enclosing one bearing element within another allows the bearing to support a shaft in both axial directions (para. 37).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing assembly of Isaacson by using the ball and socket joint as taught by Siess as a combination of prior art elements to achieve the predictable result of allowing the bearing to support a shaft in both axial directions (Siess para. 37).  
Regarding dependent claims 12-14, Isaacson teaches the blood pump of claim 10 (see above) and Isaacson as modified by Siess further teaches:
the proximal bearing assembly comprising: a distal-facing bearing surface (at the left of cavity 13 in Siess Fig. 1) and a second bearing portion comprising a proximal-facing bearing surface (the right side of cavity 13 as shown in Siess Fig. 1), wherein the first and second bearing portions are configured to be coupled together to create a chamber (Siess 13) configured to retain the proximal end of the drive shaft (Siess 12, Fig. 1) (claim 12),
wherein the first and second bearing portions are configured to be press-fit together, adhered together, or fastened together (Siess para. 9) (claim 13),
a first aperture, a second aperture, wherein the first and second apertures are configured to be aligned such that an electrical conductor may be disposed through the first and second apertures, wherein the electrical conductor electrically couples a power source to the driving coil assembly (Isaacson col. 12, ll. 52-61), but not that the apertures are formed through the bearing portions. 
Since Isaacson teaches forming apertures for driving coil electrical leads through the pump stator, and applicant has not disclosed that forming the apertures through the bearing portions solves any stated problem or is for any particular purpose above the fact that the apertures allow passage of electrical leads to the driving coil, and it appears that the pump of Isaacson in view of Siess would perform equally well with holes formed through bearing portions as claimed by applicant, it would have been an obvious matter of design choice to modify the pump of Isaacson as modified by Siess by forming the holes through the bearing portions as claimed for the purpose of allowing passage of electrical leads to the driving coil (claim 14).
Regarding independent claim 16, Isaacson as modified by Siess teaches a blood pump, comprising: a pump housing (Isaacson 111); an impeller (Isaacson 150) disposed within the pump housing (Isaacson Fig. 3A); a drive shaft (Isaacson 133) disposed within the pump housing (Isaacson Fig. 3A), coupled to the impeller and configured to rotate with the impeller (Isaacson Fig. 3A); a driven magnet assembly (Isaacson 140) disposed within the pump housing and coupled to at least one of the drive shaft and the impeller (Isaacson Fig. 3A); a driving coil assembly (Isaacson 113) disposed within the pump housing (Isaacson Fig. 3A), electrically coupled to a motor, surrounding the driven magnet assembly (Isaacson Fig. 3A), and configured to drive the driven magnet assembly (Isaacson col. 12, ll. 52-61); and a proximal bearing assembly (Siess 10), wherein a proximal end of the drive shaft is rotatably retained by the proximal bearing assembly (Siess Fig. 1), the proximal bearing assembly comprising: a first bearing portion comprising a distal-facing bearing surface (at the left of cavity 13 in Siess Fig. 1) having a depression defined therein (Siess cavity 13); and a second bearing portion comprising a proximal-facing bearing surface (the right side of cavity 13 as shown in Siess Fig. 1), wherein the first and second bearing portions are configured to be coupled together to create a chamber (Siess 13) configured to retain the proximal end of the drive shaft (Siess 12, Fig. 1).
Regarding dependent claims 17-20, Isaacson as modified by Siess teaches the blood pump of claim 16 (see above):
wherein the driven magnet assembly is coupled to the drive shaft proximal the impeller (Isaacson col. 12, ll. 62-68) (claim 17)
a plurality of coil windings (Isaacson 113, 114) disposed within the coil housing (Isaacson Fig. 3A) (claim 18),
the coil housing is disposed within a pump housing (Isaacson 111) and surrounds the driven magnet assembly (Isaacson Fig. 3A) (claim 19),
wherein the driven magnet assembly comprises a permanent magnet (Isaacson col. 12, ll. 62-68) disposed within a magnet cover (Isaacson 141) (claim 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745